Case 1:20-cv-00022-SPW-TJC Document 6 Filed 05/26/20 Page 1 of 2

FILED

MAY 2 6 2020

Clerk, U S District Court
District Of Montana

IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

BROADCAST MUSIC, INC.;
DYNATONE PUBLISHING
COMPANY, SONY/ATV SONGS,
LLC; THE BERNARD EDWARDS
COMPANY, LLC; SONGS OF
UNIVERSAL, INC.; FAIZILU
PUBLISHING; SUTJUJO MUSIC;
LIINDSEY ANNE MUSIC CO., INC.;
THE MUSIC FORCE; EMI
CONSORTIUM SONGS, INC. d/b/a
EMI LONGITUDE MUSIC;
INTERIOR MUSIC CORP.,

Plaintiffs,
VS.
WILD GINGER, INCORPORATED
d/b/a WILD GINGER; and TING T.
WU a/k/a TINA WU, each
individually,

Defendants.

 

 

CV 20-22-BLG-SPW-TJC

ORDER OF DISMISSAL
WITHOUT PREJUDICE

Upon the Plaintiffs’ Notice to Court of Dismissal Without Prejudice (Doc.

5), and for good cause shown,
Case 1:20-cv-00022-SPW-TJC Document 6 Filed 05/26/20 Page 2 of 2

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITHOUT PREJUDICE.
DATED this -26 ” day of May, 2020.

Lain Pitehitis,

“Susan P. Watters
U.S. DISTRICT JUDGE

bo
